--------------------------------------------------------------------------------

EXHIBIT 10.26
 
FIFTH AMENDMENT TO ACCOUNT PURCHASE AGREEMENT AND OTHER DOCUMENTS
 
This FIFTH AMENDMENT TO ACCOUNT PURCHASE AGREEMENT (this "Amendment") is entered
into as of January 11, 2013 by and among TRIAD PERSONNEL SERVICES, INC., an
Illinois corporation ("Personnel"), GENERAL EMPLOYMENT ENTERPRISES, INC., an
Illinois corporation ("GEE"), BMPS, INC., an Ohio corporation ("BMPS"; and
together with Personnel and GEE, collectively, "Triad"), BMCH, Inc., d/b/a Triad
Temporaries, an Ohio corporation ("BMCHOH") and BMCHPA, INC., d/b/a Triad
Temporaries, a Pennsylvania corporation ("BMCHPA"; and together with BMCHOH and
Triad, collectively, the "Customer"), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, acting through its WELLS FARGO BUSINESS CREDIT operating division
("WFB" or "WFBC").
 
WHEREAS, Customer and WFBC have entered into certain accounts purchase
arrangements pursuant to that certain Account Purchase Agreement, dated as• of
December 14, 2010 (as amended, restated, renewed, extended, supplemented,
substituted and otherwise modified from time to time, the "Account Purchase
Agreement"), between Customer and WFBC, and certain other instruments,
agreements and documents executed and/or delivered in connection therewith (all
such instruments, agreements and documents, as amended, restated, renewed,
extended, supplemented, substituted and otherwise modified from time to time,
together with the Account Purchase Agreement, collectively, the "Documents");
 
WHEREAS, Customer has requested that WFBC agree, and WFBC has agreed, to amend
and modify certain provisions of Account Purchase Agreement, subject to the
terms and conditions of this Amendment.
 
NOW, THEREFORE, upon the mutual agreements and covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
1.   Definitions. Capitalized terms used and not defined in this Amendment shall
have the respective meanings given them in the Account Purchase Agreement.
 
2.   Extension of Delivery Date. Notwithstanding anything to the contrary set
forth in Section 4.03(g) of the Account Purchase Agreement, for Customer's
fiscal year ended September 30, 2012, Customer will furnish to WFBC on or before
March 15, 2013 Audited fiscal year end financial statements acceptable to WFBC
in its sole discretion, including, but not limited to a statement of profit and
loss, statement of cash flow and a balance sheet, and satisfactory proof of
payment and compliance with all federal, state and local tax requirements. The
date on which Customer must submit Audited fiscal year end financial statements
for each of Customer's fiscal years ending after September 30, 2012 shall be as
provided in Section 4.03(g) of the Accounts Purchase Agreement.
 
3.            Amendment to Account Purchase Agreement.
 
(a)           Definitions.   The definition of "Term" appearing in Section 2.18
of the Account Purchase Agreement is hereby amended and restated in its entirety
to read as follows:
 
"2.18 "Term" shall mean the period of time commencing on December 14,2010
through and including December 14, 2013; except, that, if


 
 

--------------------------------------------------------------------------------

 
 
 
(a)
on or before March 15, 2013, GEE fails to provide evidence, in form and
substance satisfactory to WFBC, in its sole discretion, of the dismissal with
prejudice of GEE as a defendant from that certain lawsuit no. 3:12- cv-00850-R
filed on December 21, 2012 with the United States District Court for the Western
District of Kentucky at Louisville, styled Derby
Capital, LLC and Derby Capital JOB, LLC, as plaintiffs, vs. Trinity HR
Services, LLC, et al., as defendants; or

 
 
(b)
on or before March 15, 2013, Customer fails to furnish WFBC with its Audited
fiscal year end financial statements for Customer's fiscal year ended September
30, 2012 or if the results of operations of Customer at September 30, 2012 and
for the fiscal year then ended, as presented in such Audited fiscal year end
financial statements, are not satisfactory to WFBC; or

 
 
(c)
at any time, background check results of any newly appointed senior officer
(including, without limitation, any chairman of the board, president, chief
executive officer, chief financial officer, chief information officer or chief
restructuring officer) of Customer shall be unsatisfactory to WFBC, in its sole
discretion, or if significant changes (as determined by WFBC, in its sole
discretion) shall occur in the composition of the board of directors of
Customer,

 
 
then, WFBC, in its sole discretion may issue a written notice to Customer
establishing the last day of the Term to be sixty (60) days from the date of
such written notice."

 
4.            Effect of this Amendment.  Except as specifically set forth
herein, no other changes or modifications to the Account Purchase Agreement or
the other Documents are intended or implied, and, in all other respects, the
Account Purchase Agreement and the other Documents shall continue to remain in
full force and effect in accordance with their respective terms as of the date
hereof. This Amendment, and the instruments  and agreements delivered pursuant
hereto and thereto constitute the entire agreement of the parties with respect
to the subject matter hereof and thereof, and supersede all prior oral or
written communications,  memoranda, proposals,  negotiations, discussions,  term
sheets and commitments  with respect to the subject matter hereof and
thereof.  To the extent of any conflict between any term of this Amendment and
any term of the Account Purchase Agreement or any other Document, the term of
this Amendment shall control.  Except as specifically set forth herein, nothing
contained herein shall evidence a waiver or amendment by WFBC of any other
provision of the Account Purchase Agreement or the Documents.
 
5.            Further Assurances.  Customer shall execute and deliver such
additional documents and take such additional  action as may be reasonably
requested by WFBC to effectuate the provisions and purposes of this Amendment.
 
6.            Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.
 
7.            Governing Law.  The rights and obligations hereunder of each of
the parties hereto shall be governed by and interpreted and determined in
accordance with the internal laws of the State of Texas (without giving effect
to principles of conflict of laws).
 
 
2

--------------------------------------------------------------------------------

 
 
8.          Counterparts.   This Amendment may be signed in counterparts,  each
of which shall be an original and all of which taken together constitute one
agreement. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart signed by the party to be
charged. Delivery of an executed counterpart of this Amendment
electronically  or by facsimile  shall be effective as delivery of an original
executed counterpart of this Amendment.


[Signature page follows]


 
3

--------------------------------------------------------------------------------

 
 
Each of the parties has signed  this Amendment  as of the day and year first
above written.
 

 
TRIAD PERSONNEL SERVICES, INC.
       
By:
/s/          Title  CEO




 
GENERAL EMPLOYMENT ENTERPRISES, INC. 
       
By:
/s/          Title  CEO

 

 
BMPS, INC.
       
By:
/s/          Title   

 

 
BMCH, INC., d/b/a Triad Temporaries
       
By:
/s/          Title  CEO




 
BMCHPA, INC., d/b/a Triad Temporaries
       
By:
/s/          Title  CEO

 
 
4

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION
       
By:
/s/ Jason M. Cole         Title  Authorized Signatory


By their signatures below, each of the validity guarantors, Salvatore J. Zizza,
Herbert F. Imhoff, Jr. and Jarret A. Misch (collectively, the
"Validity Guarantors")  consent to the terms of this Fifth Amendment to
Account  Purchase Agreement, confirm that their respective Validity Guaranty is
in full force and effect and is binding upon them without any defense, setoffs
or counterclaims.
 
Acknowledged and agreed to by the Validity Guarantors:
 
By:
      SALVATORE J. ZIZZA, individually  

 
By:
/s/ Herbert F. Imhoff     HERBERT F. IMHOFF, individually  

 
By:
/s/ Jarett A. Misch     JARETT A. MISCH, individually  

 
 
5

--------------------------------------------------------------------------------

 
 

STATE OF Illinois )     ) ss.: COUNTY OF Du Page )

 
On this 11th day of January, 2013, before me personally came Michael K
Schroerins, to me known, who being by me duly sworn, did depose and say that he
is the CEO of TRIAD PERSONNEL SERVICES, INC., the corporation described herein
and which executed the foregoing instrument, and that he is authorized to
execute said instrument on behalf of said corporation.
 
 
/s/ Marlene E Justus   Notary Public

 

STATE OF Illinois )     ) ss.: COUNTY OF Du Page )

 
On this 11th day of January, 2013, before me personally came Michael K
Schroerins, to me known, who being by me duly sworn, did depose and say that he
is the CEO of GENERAL EMPLOYMENT ENTERPRISES, INC., the corporation described
herein and which executed the foregoing instrument, and that he is authorized to
execute said instrument on behalf of said corporation.
 
 
/s/ Marlene E Justus   Notary Public

 

STATE OF Illinois )     ) ss.: COUNTY OF Du Page )

 
On this 11th day of January, 2013, before me personally came Michael K
Schroerins, to me known, who being by me duly sworn, did depose and say that he
is the CEO of BMPS INC., the corporation described herein and which executed the
foregoing instrument, and that he is authorized to execute said instrument on
behalf of said corporation.
 
 
/s/ Marlene E Justus   Notary Public

 
 
6

--------------------------------------------------------------------------------

 
 

STATE OF Illinois )     ) ss.: COUNTY OF Du Page )

 
On this 11th day of January, 2013, before me personally came Michael K
Schroerins, to me known, who being by me duly sworn, did depose and say that he
is the CEO of  BMCH, INC., d/b/a TRIAD TEMPORARIES, the corporation described
herein and which executed the foregoing instrument, and that he is authorized to
execute said instrument on behalf of said corporation.
 
 
/s/ Marlene E Justus   Notary Public

 

STATE OF Illinois )     ) ss.: COUNTY OF Du Page )

 
On this 11th day of January, 2013, before me personally came Michael K
Schroerins, to me known, who being by me duly sworn, did depose and say that he
is the CEO of BMCHPA, INC., d/b/a TRIAD TEMPORARIES, the corporation described
herein and which executed the foregoing instrument, and that he is authorized to
execute said instrument on behalf of said corporation.
 
 
/s/ Marlene E Justus   Notary Public

 
 
7

--------------------------------------------------------------------------------

 
 
STATE OF
)
   
)  ss.:
 
COUNTY OF
)
 

 
On this ______ day of __________________, 2013, before me personally came
SALVATORE J. ZIZZA to me known and known to me to be the individual described in
and who executed the foregoing instrument and acknowledged to be that he/she
executed same.
 
 
 
 
Notary Public

 
STATE OF Illinois
)
 
 
) ss.:
 
COUNTY OF Du Page
)
 

 
On this 11th day of January 2013, before me personally came HERBERT F. IMHOFF to
me known and known to me to the individual described in and who executed the
foregoing instrument and acknowledged to be that he/she executed same.
 
 
/s/ Marlene E. Justus
 
Notary Public

 
STATE OF Illinois
)
 
 
) ss.:
 
COUNTY OF Du Page
)
 

 
On this 11th day of January 2013, before me personally came JARETT A. MISCH to
me known and known to me to the individual described in and who executed the
foregoing instrument and acknowledged to be that he/she executed same.
 
 
/s/ Marlene E. Justus
 
Notary Public

 
 
8

--------------------------------------------------------------------------------

 
 
AFFIDAVIT OF OUT-OF-STATE DELIVERY


STATE OF
)
 
 
) ss.:
 
COUNTY OF
)
 

 
BEFORE ME, the undersigned authority, personally appeared the undersigned Jason
M. Cole (the "Affiant"), who being first duty sworn upon oath, deposes and says
that:
 
1.        The Affiant Is a Senior Vice President of Wells Fargo Bank, National
Association ("WFB"), and the Affiant is duly authorized to and does make this
affidavit In said capacity on behalf of WFB.
 
2.         That on the date sworn to and subscribed below, I executed on behalf
of WFB on the date referenced below that certain Fifth Amendment to Account
Purchase Agreement (the "Agreement"), which Agreement is between Triad Personnel
Services, Inc., an Illinois corporation, General Employment Enterprises, Inc.,
an Illinois corporation and BMPS, Inc., an Ohio corporation (collectively
"TRIAD"), BMCH, Inc. d/b/a Triad Personnel Services, an Ohio corporation
("BMCHOH") and BMCHPA, Inc. d/b/a Triad  Temporaries, a Pennsylvania
corporation  ("BMCHPA")  (collectively  "Customer")  as Customer, and Wells
Fargo Bank, National Association.
 
3.         That the execution of the Agreement by WFB took place in Dallas,
Texas.
 
FURTHER AFFIANT SAYETH NAUGHT.
 

 
/s/ Jason M. Cole
 
Jason M. Cole, Senior Vice President

 
SWORN TO AND SUBSCRIBED before me this 4th day of February, 2013 by Jason M.
Cole, who personally appeared before me, and who is personally known to me.
 

image2 [image2.jpg] /s/ Shelly Scott   [NOTARIAL SEAL]       Notary Public,
State of Texas

  Print Name: Shelly Scott  

  My Commission Expires: 3-15-15  

 
 
9

--------------------------------------------------------------------------------